CHASE, Circuit Judge
(dissenting).
I agree that no previous formal order authorizing a private sale in strict compliance with General Order XVIII was absolutely essential, and that the order of confirmation would cure any irregularity on that score. But the fact remains that, because there was no order of authorization, all that was done up to the time of confirmation was informal. Consequently, offers to purchase made at any time previous to confirmation were to be treated as timely and considered. No dead line was drawn for the reception of offers, as might have been had a formal order authorizing the private sale been made and so provided. So, when the offer of the appellant was finally accepted and the sale to him confirmed, there was the other and better offer of Kuhn pending and in every way entitled to be considered on its merits. Only a matr ter of good business judgment was involved, and I think that required the acceptance of the better offer. The District Court was right in reversing the order of the referee, and the order from whieh this appeal was taken should be affirmed.